DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Laubry (WO 2015/165899) in view of Ferenz et al. (US 2013/0237616) as evidenced by Roessing (PU Magazine Vol. 9(4), 2012, pg. 248-250).  Note:  US 2017/0050474 is being used as an English language equivalent for WO 2015/165899.
Considering Claims 1-5:  Laubry teaches a tire with reduced cavity noise (¶0001) comprising an adhesive agent layer applied to the inner liner of the tire (13) and a sound absorbing layer attached to the adhesive agent (12) (Fig. 1, ¶0047), where the adhesive agent layer comprises a polyether comprising alkoxysilane groups (¶0025).
	Laubry does not teach the alkoxysilane groups of the polyether as being in the main chain rather than at the end.  However, Ferenz et al. teaches a alkoxysilane functional polyether having the alkoxysilane groups on the main chain rather than the terminal groups (¶0049; 0008-13).  The polyether contains units of the formula 
    PNG
    media_image1.png
    164
    199
    media_image1.png
    Greyscale
, where R2 and R3 are C1-8 alkyl groups, g+f=3, and g is at least 1 (¶0088; 0057; 0063-64) and  the polyether contains propylene oxide residues (¶0047).  The polyethers are reacted with isocyanates to provide urethane linkages (¶0017; 0095-96).  It would have been obvious to a person having ordinary skill in the art to have replaced the polyether having alkoxysilane groups at the terminal units of Laubry with the polyether having alkoxysilane groups in the main chain of Ferenz et al., and the motivation to do so would have been, as Ferenz et al. suggests, it provides improved breaking stress when cured over the prior art alkoxysilyl polyethers having the groups at the end unit (¶0014; 0008).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.  See MPEP § 2143(I)(C).  Ferenz et al. teaches a method of improving the adhesive used in Laubry, and thus the adhesive (device) of Ferenz et al. would provide a predictable improvement over the adhesive (device) of Laubry.  
Roessing et al. teaches that silyl polyether and silyl polyurethanes have the same utility as adhesives (pg. 248).  Further, Roessing et al. teaches that silylated polymers with silyl groups in the backbone rather than at the terminal groups have improved strength, adhesion, and temperature stability (pg. 248).
Considering Claim 6:  Laubry teaches sound dampening layer as being a polyurethane foam (¶0012).

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Laubry (WO 2015/165899) in view of Schubert et al. (US 2011/0046305) as evidenced by Roessing (PU Magazine Vol. 9(4), 2012, pg. 248-250).  Note:  US 2017/0050474 is being used as an English language equivalent for WO 2015/165899.
Considering Claims 1-5:  Laubry teaches a tire with reduced cavity noise (¶0001) comprising an adhesive agent layer applied to the inner liner of the tire (13) and a sound absorbing layer attached to the adhesive agent (12) (Fig. 1, ¶0047), where the adhesive agent layer comprises a polyether comprising alkoxysilane groups (¶0025).
	Laubry does not teach the alkoxysilane groups of the polyether as being in the main chain rather than at the end.  However, Schubert et al. teaches an adhesive comprising a polyether having alkoxysilane groups on the main chain rather than the end of the formula 
    PNG
    media_image2.png
    263
    165
    media_image2.png
    Greyscale
 (Figure 1) and end groups of the formula 
    PNG
    media_image3.png
    136
    147
    media_image3.png
    Greyscale
(Figure 1), where a, b, c, R, R10, R11, and Z have the claimed definition (¶0036-0051). Schubert teches that R is preferably methyl, ethyl, propyl, isopropyl, or butyl, and B as preferably being 1 (¶0038; 0046).  The polyether group of the polymer is a polypropylene glycol (¶0143).  The polyethers are reacted with isocyanates to provide urethane linkages (¶0073-78).  It would have been obvious to a person having ordinary skill in the art to have replaced the polyether having alkoxysilane groups at the terminal units of Laubry with the polyether having alkoxysilane groups in the main chain of Schubert et al., and the motivation to do so would have been, as Schubert et al. suggests, it provides high crosslinking density and low viscosity (¶0026).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.  See MPEP § 2143(I)(C).  Schubertet al. teaches a method of improving the adhesive used in Laubry, and thus the adhesive (device) of Schubert et al. would provide a predictable improvement over the adhesive (device) of Laubry.  
	Roessing et al. teaches that silyl polyether and silyl polyurethanes have the same utility as adhesives (pg. 248).  Further, Roessing et al. teaches that silylated polymers with silyl groups in the backbone rather than at the terminal groups have improved strength, adhesion, and temperature stability (pg. 248).
Considering Claim 6:  Laubry teaches sound dampening layer as being a polyurethane foam (¶0012).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767